Citation Nr: 0601859	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left leg injury 
residuals.  
 
2.  Entitlement to an increased rating for left ankle 
disability, currently evaluated as 10 percent disabling.   
 
3.  Entitlement to an increased rating for gout, currently 
evaluated as 10 percent disabling. 
 
4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 until 
March 1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2003 
rating decision of the VA Regional Office (RO) in Louisville, 
Kentucky that, among other things, denied service connection 
for left leg injury, denied evaluations in excess of 10 
percent for left ankle disability and gout, and denied an 
implied claim for TDIU. 

The veteran was afforded a personal hearing in March 2005 
before the undersigned member of the Board sitting at the 
Louisville, Kentucky RO.  The transcript is of record.  


REMAND

Review of the record discloses that although the veteran was 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) in a letter 
dated in December 2002, it did not specifically address what 
was required to substantiate claims for higher ratings for 
the service-connected left ankle disability and gout.  The 
VCAA and its implementing regulations require that VA provide 
specific notice to claimants regarding information needed to 
complete an application for benefits, as well as specific 
notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran must therefore be given 
the required notice with respect to these issues on appeal.  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA.

The Board observes that the veteran last had a VA joints 
examination for compensation purposes in January 2003.  When 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
notes that the examiner did not provide an analysis of the 
veteran's disabilities in accordance with DeLuca and 38 
C.F.R. §§ 4.40, 4.45 (2005).  The Board is thus of the 
opinion that a current orthopedic examination is warranted 
which provides an assessment of functional limitation stated 
in terms of additional limitation of motion of the left ankle 
and any joint affected by gout.  

Additionally, the veteran asserts that he now has other 
disability of both lower extremities which is attributable to 
service-connected residuals of left ankle fracture.  In this 
regard, an opinion is necessary to determine whether service 
connection may be granted on a secondary basis, or for 
aggravation to a non-service-connected disorder pursuant to 
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The Board would also point out that the veteran is shown to 
seek ongoing VA outpatient treatment.  The most recent 
records date through May 2005.  Therefore, any subsequent VA 
outpatient clinical data should be retrieved and associated 
with the claims folder.  The RO also needs to consider the 
records received in May 2005.  38 C.F.R. §§ 19.31, 20.1304 
(2005).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate his claims for higher 
ratings.  The RO must specifically 
notify the appellant of the information 
and evidence needed to substantiate his 
claims for increased ratings, and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to any 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  All pertinent VA clinical records 
dating from May 2005 should be retrieved 
and associated with the claims folder.  

3.  Following a reasonable period of 
time for the receipt of the information 
requested above, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
the examiner for review, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected left ankle and gout 
disabilities.  The examiner should also 
indicate whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected disabilities.  The 
left ankle and each joint affected by 
gout should be addressed.  In addition, 
the examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should 
express such functional loss in terms of 
additional degrees of limitation of 
motion (beyond that clinically shown).

The examiner should also be asked to 
consider the veteran's claim relative to 
left leg disability secondary to the 
service-connected left ankle disorder.  
The veteran's history should be 
considered and a detailed review of the 
veteran's claims file should be 
undertaken.  For each diagnosis made 
relative to the leg, the examiner should 
provide an opinion as to the medical 
probability that it is attributable to 
the veteran's period of military 
service.  An opinion should also be 
provided as to whether it was caused or 
has been made worse by already service-
connected disability (i.e. gout or left 
ankle disability).  

The examiner should set forth a 
complete rationale for the opinions 
expressed in the clinical report.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, or if any requested action 
is not undertaken or deficient, it 
should be returned to the examiner for 
necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

